UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-176684 HAVANA FURNISHINGS INC. (Exact name of registrant as specified in its charter) Nevada 38-3849791 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Edificio Ultramar Plaza. Apt. #4A 47th Street Panama City, Panama (Address of principal executive offices) (Zip Code) (507) 269-1315 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,000,000 shares of common stock issued and outstanding as of July 9, 2012. HAVANA FURNISHINGS INC. QUARTERLY REPORT ON FORM 10-Q April 30, 2012 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Control and Procedures 14 PART II OTHER INFORMATION Page Item 1 Legal Proceedings 14 Item 1A Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURE 3 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this Report uses the words “we,” “us,” “our,” and the “Company,” they refer to Havana Furnishings Inc. “SEC” refers to the Securities and Exchange Commission. 4 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS HAVANA FURNISHINGS INC. (A DEVELOPMENT STAGE COMPANY) April 30, 2012 The accompanying statements are presented in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring adjustments) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the three and six months ended April 30, 2012 are not necessarily indicative of results that may be expected for the year ending July 31, 2012. Balance Sheets (unaudited) F-1 Statements of Expenses (unaudited) F-2 Statements of Cash Flows (unaudited) F-3 Notes to Financial Statements (unaudited) F-4 5 HAVANA FURNISHINGS INC. (A Development Stage Company) BALANCE SHEET (Unaudited) April 30 2012 July 31 2011 ASSETS CURRENT ASSETS Cash $ 4,529 $ 8,000 Total Current Assets 4,529 8,000 TOTAL ASSETS $ 4,529 $ 8,000 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 4,180 $ 1,000 Related party payable 11,990 - TOTAL LIABILITIES 16,170 1,000 STOCKHOLDERS' DEFICIT Preferred Stock, 100,000,000 shares authorized, $0.00001 par value; 0 shares are issued and outstanding - – Common stock, 100,000,000 shares authorized, $0.00001 par value; 4,000,000 shares issued and outstanding 40 40 Additional paid-in capital 14,960 14,960 Deficit accumulated during development stage (26,641) (8,000) TOTAL STOCKHOLDERS' DEFICIT (11,641) 7,000 TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 4,529 $ 8,000 See accompanying notes to unaudited financial statements. F-1 HAVANA FURNISHINGS INC. (A Development Stage Company) STATEMENTS OF EXPENSES (Unaudited) Three Months Ended April30, Nine Months Ended April30, From July 31, 2011 (Inception) to April30, 2012 2012 2012 EXPENSES Consulting fees $ 4,005 $ 12,209 $ 13,209 General and administrative 153 1,022 1,022 Legal and accounting fees 3,540 5,410 12,410 Total expenses 7,698 18,641 26,641 OPERATING LOSS (7,698) (18,641) (26,641) OTHER INCOME (EXPENSE) Interest income – – - Total other income (expense) Net Loss $ (7,698) $ (18,641) $ (26,641) Basic and diluted loss per common share $ (0.00) $ (0.00) Basic and diluted weighted average number of common shares outstanding 100,000,000 See accompanying notes to unaudited financial statements.
